MEMORANDUM**
Ronald Collins, a Nevada state prisoner, appeals pro se the district court’s judgment dismissing, for failure to state a claim, his 42 U.S.C. § 1983 action alleging prison officials violated his civil rights by denying him adequate medical care and by seizing certain legal documents. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo a dismissal for failure to state a claim, Jackson v. Carey, 353 F.3d 750, 753 (9th Cir.2003), and we affirm the district court’s decision.
The district court properly concluded that Collins’s First Amended Complaint did not adequately allege deliberate indifference. See Toguchi v. Chung, 391 F.3d 1051, 1057-60 (9th Cir.2004). Collins’s allegations showed that medical personnel saw and treated him in response to his complaints and that, at most, he disagreed with the recommended course of treatment. See id. at 1059-60.
As the district court noted, Collins’s First Amendment claim regarding seizure of legal documents implicated the defendants’ compliance with a court order in another pending federal action and raised the possibility of duplicative or conflicting rulings. Consequently, the district court properly exercised its discretion when it declined to consider this claim. See Cedars-Sinai Medical Center v. Shalala, 125 F.3d 765, 769 (9th Cir.1997) (noting that “... when cases involving the same parties and issues have been filed in two different districts, the second district court has discretion to transfer, stay, or dismiss the second case in the interest of efficiency and judicial economy.” (citations omitted))
The district court acted within its discretion to deny Collins’s motion for appointment of counsel because Collins did not demonstrate any exceptional circumstances. See Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir.1991).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Circuit Rule 36-3.